PER CURIAM.
Michael Carl Harris appeals his judgment and sentence for delivery of cocaine. He argues that the State failed to prove the element of knowledge. We affirm. When person # 1 asks person # 2 for crack cocaine, person # 2 directs person # 3 to hand over a substance, and person # 3 hands over a substance that later tests *883positive for cocaine, the reasonable inference is that person # 2 had knowledge that the substance was cocaine, especially if person # 2 asks person # 1 if they are with the police and thereafter flees upon arrival of law enforcement.
AFFIRMED.
GRIFFIN, ORFINGER and COHEN, JJ., concur.